{¶ 56} I write separately merely to note two reservations. First, I regard this as a close case. *Page 262 
 {¶ 57} Second, I would not find Locke's verbal statement to Mrs. Powell to be sufficient, in itself, to support his conviction for disorderly conduct. As I understand the facts, Mrs. Powell asked Locke to leave, and Locke responded by saving, "What are you going to do about it?" In my view, this statement, by itself, is merely a disagreeable, if not rude, negative response to Mrs. Powell's request that Locke leave. It is equivalent to the classic negative response, "You gonna make me?" The average person would take that response as an indication that the person asked to leave is not going to do so voluntarily, but will have to be either physically forced to leave or suffered to remain. The average person would not, in my view, take that response, rude though it unquestionably is, as an indication that physical violence is imminent. The person being responded to, and any supporters of that person present, have the peaceful option of allowing the responder to remain (though perhaps leaving themselves).
 {¶ 58} But, as Judge Wolff notes in his opinion for the court, the trial court found that there was more to Locke's actions than his verbal statement. The trial court found that Locke had invaded Mrs. Powell's personal space and raised his hands in a threatening manner and that others present perceived Locke's physical demeanor as a threat. In my view, Locke's actions accompanying his words permit a finding that he went beyond expression protected by the First Amendment and violated Urbana's disorderly conduct ordinance. As Judge Wolff notes in his opinion for this court, the trial court could also find, on conflicting evidence, that Locke hindered Mrs. Powell's movement, in violation of Section 509.03(a)(4) of the ordinance, which is an independent basis for his conviction.
 {¶ 59} Because I do not find anything in the opinion of this court that conflicts with my opinion set forth herein, I concur in both the opinion and judgment of this court.